     Case 2:20-cv-07870-DMG-PD Document 13-2 Filed 09/21/20 Page 1 of 2 Page ID #:113




 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION

10      KRIZIA BERG, GRACE BRYANT,             Case No.: 2:20-cv-07870-DMG-PD
        JAMES BUTLER, NOELANI DEL
11      ROSARIO-SABET, LINDA JIANG,
        SEBASTIAN MILITANTE,                   [PROPOSED] ORDER
12      CHRISTIAN MONROE, MATTHEW
        NIELSEN, EMANUEL PADILLA,              GRANTING PLAINTIFFS’
13      SHAKEER RAHMAN, AUSTIN                 APPLICATION FOR A
        THARPE, TRAVIS WELLS, DEVON            TEMPORARY RESTRAINING
14      YOUNG, individually and on behalf      ORDER
        others similarly situated,
15
                                PLAINTIFFS,
16       v.
17       COUNTY OF LOS ANGELES, a
18       municipal entity, SHERIFF ALEX
         VILLANUEVA, and DOES 1-10
19       inclusive,
                                 DEFENDANTS.
20
21
22
23
24
25
26
27
28
     Case 2:20-cv-07870-DMG-PD Document 13-2 Filed 09/21/20 Page 2 of 2 Page ID #:114




 1           Good cause appearing therefor, Plaintiffs’ application for a Temporary
 2     Restraining Order against Defendants County of Los Angeles and Sheriff Alex
 3     Villanueva is hereby granted.
 4           The Court HEREBY ORDERS as follows:
 5           1. The Los Angeles County Sheriff’s Department (“LASD”) shall be enjoined
 6     from indiscriminately using “less-lethal” projectiles, including rubber bullets and
 7     pepper balls, and other projectiles to disperse or otherwise control crowds of
 8     protestors. Such less-lethal projectiles should only be deployed if there is a specific
 9     immediate threat to the safety of law enforcement personnel or others.        Further,
10     before deploying such projectiles into a crowd, the LASD should declare an
11     unlawful assembly and provide clear and reasonable notice to the crowd and a
12     reasonable time for the crowd to disburse.
13           2. The LASD shall be also enjoined from indiscriminately using tear gas,
14     flash grenades, and other chemical agents or irritants to disperse or otherwise control
15     crowds of protesters without adequate warnings and time for compliance. Such
16     chemical agents should only be deployed after other efforts of containment have
17     failed and after reasonable and audible warnings have been given that the protest has
18     been declared an unlawful assembly. Further, after issuing such warnings, the
19     LASD should give protesters a reasonable time in which to comply with any
20     disbursement orders. Such chemical agents should not be used on protesters who
21     are in the process of complying with the disbursement orders or not resisting arrest.
22
23     Dated:_____________                     ________________________________
24                                             Honorable Dolly M. Gee
                                               UNITED STATES DISTRICT JUDGE
25
26
27
28

                                                 1
